 



Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made and entered into as of March 29, 2017
by and between Ballantyne Strong, Inc., a Delaware corporation (the “Company”),
and Lance V. Schulz (the “Executive”).

 

The Company desires to employ Executive as its Chief Financial Officer, and the
parties desire to enter into this Agreement with respect to such employment.

 

NOW, THEREFORE, in consideration of mutual promises and covenants herein
contained, the parties hereto intending to become legally bound agree as
follows:

 

1.       Employment. The Company hereby agrees to employ the Executive and the
Executive hereby agrees to be employed by the Company upon the terms and
conditions hereinafter set forth.

 

2.       Duties and Services.

 

2.1       Title and Duties. The Executive shall serve as Chief Financial Officer
of the Company and shall perform such duties as are customary for the chief
financial and accounting officer of a publicly traded company registered with
the SEC and listed for trading on a national securities exchange and such other
duties as otherwise may be assigned to him from time to time by the Audit
Committee or the Chief Executive Officer of the Company, which services may
include serving as an officer of any subsidiary or affiliate of the Company.

 

2.2       Time. The Executive shall devote his full business time and attention
to the business of the Company and to the promotion of the Company’s best
interest, subject to vacations, holidays, normal illnesses and a reasonable
amount of time for civic, community and industry affairs. Executive shall at all
times comply with Company policies, including but not limited to the Company’s
Code of Ethics.

 

2.3       Travel. The Executive shall undertake such travel as may be necessary
and desirable to promote the business and affairs of the Company, consistent
with Executive’s position with the Company.

 

3.       Term of Employment. The Executive’s employment will be “at-will,”
meaning that either the Executive or the Company may terminate the Executive’s
employment at any time and for any reason, with or without cause.

 

4.       Compensation.

 

4.1       Base Salary. For all of the services to be rendered by the Executive
under this Agreement, the Company shall pay the Executive a base salary equal to
$250,000 (“Base Salary”). The compensation paid hereunder to the Executive shall
be paid in accordance with the normal payroll practices of the Company and shall
be subject to the customary withholding taxes and other employment taxes as
required with respect to compensation paid by a corporation to an employee. The
Base Salary will be subject to annual review and adjustment by the Compensation
Committee of the Company’s Board of Directors (“Compensation Committee”) based
upon the Executive’s performance.

 

 

 

 

4.2       Additional Compensation. In addition to the Base Salary set forth in
subparagraph 4.1 above, the Company shall pay the Executive additional
compensation as set forth below.

 

4.2.1       Signing Bonus. The Compensation Committee, within thirty (30) days
after the date of this Agreement, shall grant to the Executive an option to
purchase 40,000 shares of common stock of the Company pursuant to the Company’s
2010 Long Term Incentive Plan, with an exercise price equal to the closing sale
price of the common stock on the date of grant as reported by the NYSE MKT,
vesting over a period of four years from the date of grant, and being a
nonqualified option under the federal tax laws. The option grant shall be
evidenced by and subject to the terms and conditions of an Award Agreement under
the 2010 Long Term Incentive Plan.

 

4.2.2       Annual Bonus. Commencing with respect to the Company’s 2017 fiscal
year, the Executive will be eligible to receive a bonus targeted at $150,000,
payable partly in cash and partly through equity awards as determined by the
Compensation Committee. The bonus will be subject to the achievement of
performance metrics and other criteria as determined by the Compensation
Committee. Any stock options will be valued based on the Black Scholes option
pricing model as determined by the Company’s auditors, and any restricted or
unrestricted stock will be value based on the closing price of the Company’s
common stock on the date of grant as reported by the NYSE MKT. Any options
granted will have an exercise price equal to the closing sale price of the
common stock on the date of grant as reported by the NYSE MKT, will vest over a
period of four years from the date of grant, and will be nonqualified options
under the federal tax laws. Any equity award shall be evidenced by and subject
to the terms and conditions of an Award Agreement under the 2010 Long Term
Incentive Plan.

 

5.       Expenses and Vacation.

 

5.1       Travel and Entertainment Expense. The Company shall reimburse the
Executive for all reasonable and necessary travel and entertainment expenses
incurred by Executive in the performance of the Executive’s duties hereunder
upon submission of vouchers and receipts evidencing such expenses in accordance
with applicable Company policies.

 

5.2       Vacation. The Executive shall be entitled to vacation of four (4)
weeks per calendar year, pursuant to the applicable Company policy. All
vacations shall be in addition to recognized national holidays. During all
vacations, the Executive’s compensation and other benefits as stated herein
shall continue to be paid in full. Such vacations shall be taken only at times
convenient for the Company, as approved by the Chief Executive Officer.

 

2

 

 

6.       Company Benefit Programs. In addition to the compensation and to the
rights provided for elsewhere in this Agreement, the Executive shall be entitled
to participate in each plan of the Company now or hereafter adopted and in
effect from time to time for the benefit of executive employees of the Company,
to the extent permitted by such plans and by applicable law. Nothing in this
Agreement shall limit the Company’s right to amend, modify and/or terminate any
benefit plan, policies or programs at any time for any reason.

 

7.       Restrictive Covenants.

 

7.1       Need for Protection. Executive acknowledges that, because of his
senior executive position with the Company, he has or will develop knowledge of
the affairs of the Company and its subsidiaries and their relationships with
dealers, distributors and customers such that he could do serious damage to the
financial welfare of the Company and/or its subsidiaries should he compete or
assist others in competing with the business of the Company and/or its
subsidiaries. Consequently, and in consideration of his employment with the
Company, and for the benefits he is to receive under this Agreement, and for
other good and valuable consideration, the receipt of which he hereby
acknowledges, the Executive agrees as follows:

 

7.2       Confidential Information.

 

7.2.1       Non-disclosure. Except as the Company may permit or direct in
writing, during the term of this Agreement and thereafter, the Executive agrees
that he will never disclose to any person or entity any confidential or
proprietary information, knowledge or data of the Company or any of its
subsidiaries which he may have obtained while in the employ of the Company,
relating to any customers, customer lists, methods, distribution, sales, prices,
profits, costs, contracts, inventories, suppliers, dealers, distributors,
business prospects, business methods, manufacturing ideas, formulas, plans or
techniques, research, trade secrets, or know-how of the Company or any of its
subsidiaries. Nothing contained in this Agreement shall limit the Executive’s
ability to respond to a lawful subpoena; to make a report to or cooperate with
any government agency, including without limitation the ability to participate
in an investigation, provide information, and recover any remuneration awarded
for doing so; and to comply with any other legal obligations.

 

7.2.2       Return of Records. All records, documents, software, computer disks
and any other form of information relating to the business of the Company or any
of its subsidiaries , which are or were prepared or created by the Executive, or
which may or did come into his possession during the term of his employment with
the Company, including any and all copies thereof, shall immediately be returned
to or, as the case may be, shall remain in the possession of the Company, as of
the termination of the Executive’s employment with the Company.

 

3

 

 

7.3       Covenant Not to Compete. During the Executive’s employment and for a
period of one (1) year thereafter, the Executive agrees that he will not
participate in or finance, directly or indirectly, for himself or on behalf of
any third party, anywhere in the world, as principal, agent, employee, employer,
consultant, investor or partner, or assist in the management of, or own any
stock or any other ownership interest in, any business that is directly
competitive with the business of the Company and/or any of its subsidiaries , as
conducted at any time during the twelve-month period prior to the time in
question. Notwithstanding the foregoing, the ownership of not more than two
percent (2%) of the outstanding securities of any company listed on any public
exchange or regularly traded in the over-the-counter market, provided that the
Executive’s involvement with any such company is solely that of a passive
security holder and the Executive discloses such ownership in advance to the
Company’s Board of Directors, shall not constitute a violation of this
paragraph.

 

7.4       Covenant Not to Solicit. The Executive agrees that he will not, during
the Executive’s employment and for a period of one (1) year thereafter:

 

(a)       directly or indirectly, request or advise any of the customers,
distributors or dealers of the Company or any of its subsidiaries to terminate
or curtail their business with the Company or any of its subsidiaries, or to
patronize another business which is in competition with the Company or any of
its subsidiaries; or

 

(b)       directly or indirectly, on behalf of himself or any other person or
entity, request, advise or solicit any employee of the Company or any of its
subsidiaries to leave such employment for any reason.

 

7.5       Judicial Modification. In the event that any court of law or equity
shall consider or hold any aspect of this Section 7 to be unreasonable or
otherwise unenforceable, the parties hereto agree that the aspect of this
Section so found may be reduced or modified by appropriate order of the court
and shall thereafter continue, as so modified, in full force and effect.

 

7.6       Injunctive Relief. The parties hereto acknowledge that the remedies at
law for breach of this Section 7 will be inadequate, and that the Company shall
be entitled to injunctive relief for violation thereof; provided, however, that
nothing herein contained shall be construed as prohibiting the Company from
pursuing any other remedies available for such breach or threatened breach,
including the recovery of damages from the Executive.

 

8.       Inventions and Discoveries. The Executive hereby sells, transfers and
assigns to the Company or to any person or entity designated by the Company, all
of Executive’s right, title and interest in and to all inventions, ideas,
disclosures and improvements, whether patented or unpatented, and copyrightable
material made or conceived by the Executive, solely or jointly, during the term
hereof which relate to the products and services provided by the Company or any
of its subsidiaries or which otherwise relate or pertain to the business,
functions or operations of the Company or any of its subsidiaries. The Executive
agrees to communicate promptly and to disclose to the Company in such form as
the Executive may be required to do so, all information, details and data
pertaining to such inventions, ideas, disclosures and improvements and to
execute and deliver to the Company such formal transfers and assignments and
such other papers and documents as may be required of the Executive to permit
the Company or any person or entity designated by the Company to file and
prosecute the patent applications, and, as to copyrightable material, to obtain
copyrights thereof.

 

4

 

 

9.       Tax Withholding. All payments made and benefits provided by the Company
under this Agreement shall be reduced by any tax or other amounts required to be
withheld by the Company under applicable law.

 

10.       Survival of Obligations. All obligations of the Company and the
Executive that by their nature involve performance, in any particular, after the
termination of the Executive’s employment or the term of this Agreement, or that
cannot be ascertained to have been fully performed until after the termination
of Executive’s employment or the term of this Agreement, will survive the
expiration or termination of the term of this Agreement.

 

11.       Officer Resignation. Upon termination of his employment with the
Company for any reason, the Executive shall resign, as of the date of such
termination, from any corporate office or director position held with the
Company or any of their subsidiaries or affiliates.

 

12.       Miscellaneous. The following miscellaneous sections shall apply to
this Agreement:

 

12.1       Modifications and Waivers. No provision of this Agreement may be
modified, waived or discharged unless that modification, waiver or discharge is
agreed to in writing by the Executive and the Company. No waiver by either party
at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by that other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the time, or at any prior or subsequent time.

 

12.2       Construction of Agreement. This Agreement supercedes any oral or
written agreements between the Executive and the Company and any oral
representations by the Company to the Executive with respect to the subject
matter of this Agreement.

 

12.3       Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by the laws of the State of
Nebraska.

 

12.4       Severability. If any one or more of the provisions of this Agreement,
including but not limited to Section 7 hereof, or any word, phrase, clause,
sentence or other portion of a provision is deemed illegal or unenforceable for
any reason, that provision or portion will be modified or deleted in such a
manner as to make this Agreement as modified legal and enforceable to the
fullest extent permitted under applicable laws. The validity and enforceability
of the remaining provisions or portions will remain in full force and effect.

 

5

 

 

12.5       Counterparts. This Agreement may be executed in two or more
counterparts, each of which will take effect as an original and all of which
will evidence one and the same agreement.

 

12.6       Successors and Assigns. This Agreement shall be binding upon, and
shall inure to the benefit of the parties hereto and their respective heirs,
beneficiaries, personal representatives, successors and assigns.

 

12.7       Notices. Any notice, request or other communication required to be
given pursuant to the provisions of this Agreement shall be in writing and shall
be deemed to have been given when delivered in person, on the next business day
after being delivered to a nationally-recognized overnight courier service (for
such next-day delivery) or five (5) days after being deposited in the United
States mail, certified or registered, postage prepaid, return receipt requested
and addressed to the other party at the respective addressees set forth below or
to the other addresses of either party may have furnished to the other in
writing in accordance with this Section 12.7, except that notice of change of
address will be effective only upon receipt.

 

    If to Company: Ballantyne Strong, Inc.       11422 Miracle Hills Drive,
Suite 300       Omaha, NE 68154       ATTN: Chief Executive Officer

 

    If to Executive: At the address for the Executive most recently       on
file with the Company.

 

12.8        Entire Agreement. This Agreement contains the entire agreement of
the parties. All prior arrangements or understandings, whether written or oral,
are merged herein. This Agreement may not be changed orally, but only by an
agreement in writing, signed by the party against whom enforcement of any
waiver, change, modification, extension or discharge is sought.

 

[signatures follow on the next page]

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first above written.

 

BALLANTYNE STRONG, INC.         By: /s/ Kyle Cerminara   Name: Kyle Cerminara  
Title: Chief Executive Officer  

 

EXECUTIVE       /s/ Lance V. Schulz   Lance V. Schulz  

 

7

 

  